Citation Nr: 1537272	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-42 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected headaches.

2.  Entitlement to a rating higher than 20 percent for service-connected low back strain.

3.  Entitlement to service connection for a left hip and lower extremity disability.

4.  Entitlement to service connection for a right hip and lower extremity disability.

5.  Entitlement to service connection for a bilateral leg disability, including as secondary to the service-connected low back strain.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009, March 2011, and July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted two VA Form 9 substantive appeals.  On the Form 9 dated October 2010, the Veteran indicated that he desired a Board hearing at a local VA Office.  On the Form 9 dated July 2012, the Veteran indicated that he did not want a Board hearing.  The Veteran was contacted to clarify whether he would like a hearing.  In July 2015, the Veteran submitted a request for an in-person Board hearing at the local RO.  In light of the hearing request, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

